The surrogate held it an incomplete testamentary paper, and rejected it as a will, and committed the administration to the public administrator. On appeal, the Chancellor affirmed the decision of the surrogate. But,
The Court of Errors held, that this instrument, so prepared by the testator, though not formally executed, was a good and valid will of the personal estate therein mentioned, according to the common law, as generally understood and received in England and this country on 19th April, 1775, when the common law was adopted as a part of the law of the State. Decrees of surrogate and Chancellor, reversed—¿ 17 to 9.
*560TI'T Since January 1,1830, by Revised Statutes, a will of personal as well as real estate is void, unless subscribed at the end of the will, in the presence of at least two attesting witnesses.